The Honorable Robert H. Green         Opinion No. H- 926
Chairman of the Board
Texas State Board of Landscape        Re: Constitutionality of
     Architects                       requirement that a landscape
320 Sam Houston Building              architect be a United
Austin, Texas 78701                   States citizen and Texas
                                      resident.

Dear   Mr. Green:

     You have asked our opinion whether the State Board of
Landscape Architects may constitutionally enforce the
citizenship and residence requirements for registration of
landscape architects and landscape irrigators as stated in
section S(a)(2) of article 249c, V.T.C.S. That section
provides in pertinent part:

               Any person who is a resident of the
            State of Texas and a citizen of the United
            States over the age of 21 years, possessing
            good moral character, and having or holding
            a degree from a school whose study of land-
            scape architecture is approved by the board,
            or shall have had not less than seven years
            actual experience in the office of a
            licensed landscape architect, may apply for
            examination and such application shall be
            accompanied by a fee of $50.

     This office has previously concluded that statutory
requirements of United States citizenship may not constitutionally
be applied to deny examination and licensing to noncitizen
applicants by the State Board of Medical Examiners, Attorney
General Opinions H-157 (1973), R-2247 (19501, O-866 (19391,
by the State Board of Public Accountancy, Attorney General
Opinion H-81 (1973). or by the Board of Vocational Nurse
Examiners, Attorney General Opinion M-447 (1969). Any doubt



                            P* 30?7
The Honorable Robert H. Green - page 2   (H-926)


as to the correctness of these decisions has been conclusively
resolved by the United States Supreme Court in Examinin
Board of En ineers ";g;yga~                     &i;~,~13
Otero,T6 +;4
           S.Ct.
U.S. 717 (1973); Sugarman v. Dougall, 413 U.S. 634 (1973)
and Graham v. Richardson, n3 U.S. 365 (1971). The Court
therefound       substantial or constitutionally permissible
governmental interest in a requirement of United States
citizenship for registration as a licensed engineer, architect
or surveyor in the Commonwealth of Puerto Rico. Under these
authorities, the State Board of Landscape Architects may not
constitutionally deny examination or registration as a
landscape architect to any applicant because he is not a
citizen of the United States.

     Section 5(a) (2) also requires that an applicant for
examination as a landscape architect be a resident of Texas.
We note, however, that section 6 of article 249c provides
for the registration without examination of an applicant who
is legally registered as a landscape architect or irrigator
in another state where requirements for registration are at
least substantially equivalent to the requirements of Texas,
so long as the applicant's state of registration extends the
same privilege of reciprocity to landscape architects and
irrigators registered in Texas. We are advised that almost
all states, including all adjoining states, have registration
procedures and reciprocity policies which enable landscape
architects licensed therein to practice their profession in
Texas, and that no occasion has arisen in which a nonresident
landscape architect has been denied registration under
Texas' reciprocity policy.   Inasmuch as the residence requirement
of section 5(a) (2) apparently presents no obstacle to nonresident
landscape architects who wish to be registered in this
State, and could involve a balancing of factual considerations
which are not before us, we believe an evaluation of the
constitutionality of that residence requirement, under
either the Equal Protection Clause of the Fourteenth Amendment
or the Commerce Clause of the Constitution, to be an inappro-
priately speculative and academic endeavor.

     We note that the citizenship and residence requirements
of section 5(a) (2) apply only to the examination of land-
scape architects. No citizenship or residence requirement is
imposed upon landscape irrigators under section 5(b) of article
249c. To be eligible for registration as a landscape
irrigator, an applicant must merely be "of good moral
character," and have "by a uniform, reasonable examination,"
shown himself qualified to engage in the business of landscape
irrigation.

                          P. 3878
    .   .
I




            The Honorable Robert H. Green - page 3   (H-926)



                                 SUMMARY

                     The Texas State Board of Landscape
                     Architects may not constitutionally deny
                     examination or registration as a landscape
                     architect because the applicant is not a
                     citizen of the United States.

                                                truly yours,




            Opinion Committee

            jwb




                                      P. 3079